  
 
 

Case 19-19385 Doc33 Filed 10/01/19 Page1 of 2

 
 
  

Fill in this information to identify your case:

Debtor 1 EG CUALG (" Wie

First Name Middle Name

  

Last

   
      
 

Debtor 2

 

 
   
  
 
   

  
 

    

(Spouse, if filing) First Name Middle Name Last Name
United States Bankr Court forthe: District of
Case number / 7 / 3 Q) Check if this is an

 

amended filing

 

(If known)

  
  

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 i215

 

If you are an individual filing under chapter 7, you must fill out this form if:

@ creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

a List Your Creditors Who Have Secured Ciaims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

“Identify the creditor and the property that is-collateral: What do you intend to do with the property that Did you'claim the property
: . , secures'a debt? as exempt on Schedule C?

  

Creditors mM MO /; A /) S mM O “IG 9G C) Surrender the property.

qeernen Retgierthe property and redeem it.

Orne or Af OYE MO tA c / noe one the property ad enter into a
securing debt: A 45 ] Ng CIN, NWO 2 WOOF Rea ation Agreement. toy

 

 

ao the property and [explain]:

(™ V Hom E_) Lo LENEGOTIA SE
ceaes LDH OnellyS

Description of 20 / / Mond, KY CI

property

 

oo

on

 

CJ Surrender the property. ae
ante property and redeem it. eS

‘etain the property and enter into a

 

 

 

securing debt: Reaffirmation Agreement. :
(™ J CA re) Gaskin the property and [exp ae , Ja,
Jo LENEGC Etpare [00 |
Creditor’s QO Surrender the oropery. QO) No
name: _ _

 

 

C) Retain the property and redeem it. UL) Yes
‘Description of
property

securing debt:

CL) Retain the property and enter into a
Reaffirmation Agreement.

CJ Retain the property and [explain]:

 

 

Creditor’s (J Surrender the property. QC) No
~ QC) Retain the property and redeem it. (J Yes

 

Déscription of
property
securing debt:

C) Retain the property and enter into a
Reaffirmation Agreement.

) Retain the property and [explain]:

 

 

 

 

 

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

 
 

Case 19-19385 Doc33 Filed 10/01/19 Page 2 of 2

a &lwagcl SUA seannm wm LIAL PIED

First Name Middle Name

| Part 2:_| List Your Unexpired Personal Property Leases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).
Describe your unexptred personal:property leases _ - Willthe:lease:-be assumed?
Lessor’s name: CI No
O
Description of leased Yes
property:
Lessor’s name: C3 No
Description of leased UO Yes
property:
Lessor's name: OINo.
Description of leased C) Yes
property:
Lessor’s name: C2 No
C) Yes
Description of leased
property:
Lessor’s name: - DNo
Description of leased
property:
Lessor’s name: UI No
- ” Dyes
Description of leased
property:
Lessor's name: No
ons . - - Oves
Description of leased

 

 

property:

 

 

Ea Sign Below

Under penalty of perjury, | declare that I have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject tg an nexpired lease.

x Wr}

 
   

x

 

Signature of of Debtor 1 Signature of Debtor 2
Date 9 2 20] O Date
MM/ DD / YYYY MM/ DD/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

 
